Mr. Justice Aldrey
delivered the opinion of the court.
The United States District Attorney filed in the United States District Court for Porto Rico an information running in the name of the United States and charging the appellant with a violation of the National Prohibition Act. The original information, without verification, was transmitted to the Municipal Court of Ponce and later on appeal to the District Court of Ponce, in which the appellant was convicted of the offense as charged. He alleged then and now that the lower court had no jurisdiction of the case, inasmuch as the United States appears as complainant, and the Fiscal of this court acquiesces in that plea. <
In the case of People v. Rodríguez, 33 P.R.R. 379, ratified in People v. Baragaño, 33 P.R.R. 949, it was alleged that the District Court of Humacao had no jurisdiction, because the action was brought in the name and by the authority of The People of Porto-Rico instead of in the name and by the authority of the United States, the offense charged being a violation of a national law, and this court held that the jurisdiction conferred by the Congress of the United States on the insular, courts in cases of violations of the National Prohibition Act did not carry with it the procedure followed in the United States District Court for Porto Rico, hut rather that the insular courts should fol*41low the same procedure as in cases of other local offenses within their exclusive jurisdiction. It was held also that the mere fact that Congress extended jurisdiction to the insular courts by prescribing expressly that “the jurisdiction of said Territorial magistrates and courts over said offenses to be the same which they now have over other criminal offenses within their jurisdiction” (Laws of Porto Pico, 1923, p. 96; Fed. Stat. Ann. 1922, p. 273) indicates clearly the intention of Congress that since our Organic Act (Jones Act) had already provided for the organization and procedure of the insular courts by conferring the power to regulate them upon the Legislature of Porto Pico, the prosecution and punishment of. prohibition offenses should be done in accordance with the local rules of procedure prescribed by our local statutes. In view of these holdings, and inasmuch as section 10 of our Organic Act provides that all penal or criminal prosecutions in the local courts shall be conducted in the name and by the authority of The People of Porto Pico and the Code of Criminal Procedure prescribes that all complaints and informations shall be verified, it follows that both the municipal court and the district court were without jurisdiction of the defendant in this case.
The judgment appealed from is reversed and the appellant is acquitted.
Chief Justice Del Toro and Justices Wolf and Hutchison •concurred in the judgment.